Citation Nr: 1427300	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-46 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a left shoulder disability, to include arthritis and status post surgery for recurrent shoulder dislocation, and if so, whether service connection is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant served in the United States Marine Corps Reserve with a verified period of active duty for training (ACDUTRA) from September 1963 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the appellant's claim to reopen a claim for entitlement to service connection for recurrent dislocation, left shoulder.  

A hearing was held on August 21, 2012, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board notes that in his January 2009 formal claim, the appellant claimed entitlement to service connection for a left shoulder disability, and the RO later recharacterized the claim to the less-broad entitlement to service connection for recurrent dislocation, left shoulder.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86.  An April 2012 VA examination report notes the appellant underwent two surgeries to address his recurrent left shoulder dislocation, and includes a diagnosis of arthritis of the left shoulder.  In light of this, the Board has recharacterized the issue on appeal to allow for the most favorable adjudication of the appellant's claim.

The issue of entitlement to service connection for a left shoulder disability, to include arthritis and status post surgery for recurrent shoulder dislocation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1965 decision, the Board denied the appellant's appeal of his claim for entitlement to service connection for recurrent dislocation of the left shoulder; the appellant did not appeal that decision to the Court of Appeals for Veterans Claims (Court). 

2.  Evidence associated with the claims file since the July 1965 decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left shoulder disability.


CONCLUSION OF LAW

1.  The July 1965 decision, in which the Board denied service connection for a recurrent dislocation of the left shoulder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the July 1965 Board decision denying service connection for a recurrent dislocation of the left shoulder is new and material, and the veteran's claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the appellant's claim to reopen, the Board concludes that these duties do not preclude the Board from adjudicating the claim, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist such error was harmless and need not be further considered because the decision poses no risk of prejudice to the appellant.

II.  New and Material Evidence

In a July 1965 decision, the Board denied the appellant's appeal of his claim for entitlement to service connection for recurrent dislocation of the left shoulder. During the relevant appeal period, the appellant did not submit an appeal to the Court.  The July 1965 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1965).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  

Subsequent to the Board's July 1965 decision, the appellant underwent an April 2012 VA examination.  The report of that examination documents that imaging studies showed left shoulder arthritis, and the appellant has amended his claim for a shoulder disability to include arthritis.  The Board originally denied the claim based on a finding that the initial left shoulder dislocation did not occur during a period of ACDUTRA or Inactive Duty for Training, and that the recurrent dislocation of the left shoulder during ACDUTRA did not represent an increase in the condition.  The medical evidence of arthritis is new evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence goes to the question of whether the appellant's period of ACDUTRA caused an increase in disability.  Therefore it is new and material, and reopening the claim for service connection for a left shoulder disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a left shoulder disability, to include arthritis and status post surgery for recurrent shoulder dislocation, is reopened.


REMAND

Reason for remand:  To provide an addendum VA medical opinion.

The appellant was provided with a VA examination for his left shoulder disability in April 2012.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In that examination report, the VA examiner notes that imaging studies demonstrate that the appellant has left shoulder arthritis.  In November 2010, the appellant amended his claim to include arthritis.  However, the VA examiner's opinion only focused on the recurrent dislocations during ACDUTRA, and whether they represented a permanent increase in severity, beyond the natural progress, of a left shoulder disorder incurred prior to the period of ACDUTRA.  As arthritis was not discussed in the opinion, and because it seems plausible that the incurrence of 15-20 dislocations in relatively quick succession may have some relationship to the development of arthritis, remand for a supplemental opinion is warranted. 

Accordingly, the claim is REMANDED for the following action:

1.  Refer the appellant's VA claims file to an appropriate VA medical professional for a supplemental opinion regarding the etiology of his left shoulder arthritis.  The examiner must be given full access to the appellant's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

The examiner must address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the appellant's left shoulder arthritis was caused by, or is otherwise related to, the appellant's recurrent left shoulder dislocation.

b.  If the answer to the above question is yes, what is the likelihood that the existence or severity of the left shoulder arthritis is related to the appellant's multiple dislocations in relatively quick succession during ACDUTRA (approximately 15 to 20 from October 1963 to February 1964), as opposed to an initial dislocation in July 1963, prior to his period of ACDUTRA?

c.  If the examiner finds that the frequency of dislocations is relevant to the etiology of the appellant's arthritis, answer the following:

In the mid-1960's, would surgery to correct recurrent shoulder dislocations have typically been performed at an earlier point in time?  In other words, had the appellant not been on ACDUTRA, and had he been seen by a private physician in the 1960s following a second or third shoulder dislocation, what would have been the standard treatment?  Would one expect to see 15+ recurrences prior to surgical intervention?   

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for all opinions expressed must be set forth in the examination report.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state,  and further explain why it is not feasible to provide a medical opinion.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


